UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-4356



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VAUGHN K. BARNES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-01134-TLW)


Submitted: November 15, 2006               Decided:   November 20, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathy J. Price Elmore, ORR, ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant. William Earl Day II, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vaughn K. Barnes’ appeals from his conviction pursuant to

a guilty plea to uttering and possessing counterfeit securities and

his resulting sentence of three years probation.        Barnes’ counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues of appeal, but

addressing the validity of Barnes’ plea and sentence.         Barnes was

informed of his right to file a pro se supplemental brief, but he

has not done so.      Because our review of the record discloses no

reversible error, we affirm.

          We find Barnes’ guilty plea was knowingly and voluntarily

entered after a thorough hearing pursuant to Fed. R. Crim. P. 11.

Barnes was properly advised of his rights, the offense charged, and

the maximum sentence for the offense.        The court also determined

that there was an independent factual basis for the plea and that

the plea was not coerced or influenced by promises.           See North

Carolina v. Alford, 400 U.S. 25, 31 (1970); United States v.

DeFusco, 949 F.2d 114, 116-20 (4th Cir. 1991).

          We   find    the   district    court   properly   applied   the

Sentencing Guidelines and considered the relevant factors before

imposing the three-year probationary term.        18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2006); see United States v. Hughes, 401 F.3d

540, 546-47 (4th Cir. 2005).        Additionally, we find that the

sentence imposed was reasonable.        See United States v. Green, 436


                                 - 2 -
F.3d 449, 457 (4th Cir.) (holding that a sentence within the

properly calculated guideline range is presumptively reasonable),

cert. denied, 126 S. Ct. 2309 (2006).

          This court requires that counsel inform her client, in

writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                - 3 -